Citation Nr: 0025195	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the rating decision of June 14, 1971, which 
denied entitlement to service connection for hearing loss and 
for tinnitus involved clear and unmistakable error.  

2.  Entitlement to an effective date prior to May 12, 1998, 
for a grant of service connection for bilateral hearing loss. 

3.  Entitlement to an effective date prior to May 12, 1998, 
for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Milwaukee, Wisconsin, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1998, a statement of 
the case was issued in February 1999, and a substantive 
appeal was received in March 1999.  Although the veteran 
initially requested a Board hearing, he withdrew his request 
in June 2000.  


FINDINGS OF FACT

1.  By rating decision dated June 14, 1971, claims by the 
veteran for entitlement to service connection for hearing 
loss and for tinnitus were denied; the veteran did not 
initiate an appeal from this determination by filing a notice 
of disagreement. 

2.  Evidence before the RO on June 14, 1971 did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the RO's determination.

3.  By rating decision in December 1993, it was determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for hearing loss and for tinnitus; the veteran did 
not initiate an appeal from this determination by filing a 
notice of disagreement.

4.  On May 12, 1998, a request to reopen his claims of 
entitlement to service connection for hearing loss and for 
tinnitus was received. 

5.  By rating decision in October 1998, entitlement to 
service connection for bilateral hearing loss and for 
tinnitus was established. 


CONCLUSIONS OF LAW

1.  The June 14, 1971, rating decision which denied 
entitlement to service connection for hearing loss and for 
tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  The June 14, 1971, rating decision did not involve clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).   

3.  The December 1998 rating decision which denied the 
veteran's request to reopen his claims of entitlement to 
service connection for hearing loss and for tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

4.  The criteria for entitlement to an effective date prior 
to May 12, 1998, for the grants of service connection for 
bilateral hearing loss and for tinnitus have not been met.  
38 U.S.C.A. § 5110(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve underlying service 
connection claims.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Turning to the record, the evidence shows that upon entrance 
examination in December 1967, the veteran denied hearing 
loss.  Audiological evaluation performed at that time was 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-5
LEFT
5
0
-5

0

Upon separation examination in July 1969, the veteran denied 
hearing loss.  The separation examination report does not 
reflect the results of any hearing tests.  The veteran was 
reported to be qualified for separation.  

In January 1971, the veteran filed a claim for compensation 
complaining of impaired hearing and tinnitus.  In May 1971, 
the veteran underwent a VA examination.  The examiner 
diagnosed tinnitus and probable hearing loss, and recommended 
audiometric testing at a university.  The record does not 
include the results of any such testing or any indication 
that such testing was conducted.  By rating decision of June 
14, 1971, service connection for hearing impairment and 
tinnitus was denied.  That same month the RO notified the 
veteran of the adverse decision, but a notice of disagreement 
was not received to initiate an appeal.  Accordingly, the 
June 14, 1971, rating decision became final.  38 U.S.C.A. 
§ 7105(c).   

In November 1993, the veteran filed a statement in which he 
requested service connection for hearing loss due to acoustic 
trauma.  The veteran enclosed with that statement, a May 1993 
letter from a private physician that the veteran suffered 
from asymmetrical high frequency sensorineural hearing loss 
and tinnitus.  That physician further indicated that the 
veteran's hearing loss was most probably the result of noise 
exposure.  By rating decision in December 1993, it was 
determined that the veteran had not reopened his claim 
because new and material evidence had not been submitted.  
That same month, the RO notified the veteran of the adverse 
decision.  Again, no notice of disagreement was received, and 
the December 1993 rating decision also became final.  38 
U.S.C.A. § 7105(c). 

On May 12, 1998, a communication was received from the 
veteran's representative claiming clear and unmistakable 
error in the June 14, 1971, rating decision which denied 
service connection for tinnitus and hearing loss.  It appears 
that the communication was also considered a request to 
reopen the claims, and the RO scheduled a VA examination.  
The veteran underwent a VA examination in July 1998, which 
revealed bilateral hearing loss and complaints of tinnitus.  
Significantly, the examiner concluded that it was as likely 
as not that noise exposure which the veteran encountered 
during service contributed to hearing loss and tinnitus.  By 
rating decision in October 1998, the RO granted service 
connection for bilateral hearing loss and for tinnitus, 
assigning an effective date of May 12, 1998.  The veteran 
challenges the assignment of this effective date.  

As a general rule, the date of an award based upon an 
original claim or a claim to reopen a final adjudication can 
be no earlier than the date or receipt of the application for 
the award in question.  38 U.S.C.A. § 5110(a).  When a claim 
is reopened based on new and material evidence received after 
a final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii), (r). 

The grant of service connection in October 1998 stems from 
the representative's written communication date-stamped as 
received on May 12, 1998.  Although the claims file reflects 
the presence of prior claims in 1971 and 1993, those claims 
were adjudicated by separate rating decisions as set forth 
above.  The veteran was notified of those decisions , but did 
not file appeals.  The rating decisions which adjudicated 
those claims are now final and the October 1998 grants of 
service connection are governed by the effective date rules 
for claims reopened on the basis of new and material 
evidence.  As such, the May 12, 1998, effective date assigned 
by the RO is correct.  The claims file does not reveal 
anything that may be construed as a claim for service 
connection for hearing loss or tinnitus subsequent to the 
most recent final denial, but prior to May 12, 1998.  The 
effective date of May 12, 1998, established by the RO, 
therefore, is wholly proper because it represents the date of 
the request to reopen which ultimately resulted in the grants 
of service connection.  

Notwithstanding the propriety of assigning an effective date 
of May 12, 1998, based on the grants of service connection 
after the reopening of the claims, applicable law does 
provide an avenue for assigning earlier effective dates if it 
is shown that clear and unmistakable error was involved in an 
earlier final decision adjudicating an earlier claim.  See 
38 C.F.R. § 3.105(a).  Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is 
a kind of error, of fact or law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993). 

Although the veteran has not alleged clear and unmistakable 
error in the December 1993 rating decision, he has claimed 
that June 1971 rating decision contains clear and 
unmistakable error.  However, the veteran has alleged as 
clear and unmistakable error simply that the RO failed in its 
duty to assist by not providing the veteran with an 
audiometric examination in 1971 and by not requesting a 
medical opinion concerning etiology.  However, a failure in 
the duty to assist the veteran cannot form a basis for clear 
and unmistakable error. because such a failure creates only 
an incomplete record, not an incorrect one.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994)

Furthermore, a review of the June 1971 decision does not 
reveal any error which would have manifestly changed the 
outcome at the time it was made.  The decision was based upon 
the evidence of record at that time.  Service medical records 
did not reveal the presence of tinnitus or of any decrease in 
hearing acuity during service, or for more than a year after 
discharge from service, nor was there any supporting evidence 
of record at the time of the June 1971 decision suggesting 
any relationship between tinnitus and/or hearing loss and the 
veteran's military service.  

The Board stresses at this point that the fact that evidence 
linking hearing loss to service was subsequently associated 
with the claims file is of no consequence.  Clear and 
unmistakable error must be predicated based upon the evidence 
that existed at the time of the rating decision in question, 
not upon evidence later submitted on the veteran's behalf.  

In sum, the Board finds that the June 14, 1971, rating 
decision did not involve clear and unmistakable error. 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

